DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
This Office Action is responsive to a preliminary amendment filed on 08/11/2020 and 08/28/2020. Claims 1-4 are pending. Claims 1 and 4 are independent, and Claim 4 has been amended to improve its form. Applicant submits that no new matter has been added. Since the amendments to Claim 4 have not been made as a result of any rejection in the present application, applicant also notes that none of these amendments are believed to include any impermissible new matter.  Applicant submits no estoppel should be deemed to be associated with this amendment. An Office Action on the merits follows here below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/28/2020 and 10/05/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 20140334683 A1).

Regarding Claim 1: Masuda teaches an operation detection device for detecting an object approaching an operation unit (Refer to para [022 and 023]; “FIG. 11 is a flow chart showing object tracking and focus tracking processing. FIG. 12 is a diagram showing the object to be tracked.”) comprising:  a sensor (“image sensor 4”) that detects a distance from the object as a plurality of pixels (Refer to para [090]; “acquiring distance information on a distance up to an object imaged by an image sensor,”) and an object detection unit that detects the object, wherein the object detection unit specifies a first pixel corresponding to the distance that is the shortest among the plurality of pixels (Refer to para [090]; “In addition, an image of the moving object in focus can be captured by tracking focusing while predicting a movement amount of focusing from the current focusing position and the focusing position one frame before of the object.” And also para [092]; “The distance information acquisition unit 210 acquires distance information up to an object to be imaged. More specifically, the distance information acquisition unit 210 acquires distance information based on a phase 

Masuda does not expressly disclose a first or second pixel. Instead, Masuda refers to a first and/or second pixel as “pixel value information.”

One of ordinary skill in the art already understands that “pixel value information” includes macroblocks or data by which the image processing calculations are being analyzed.

More specifically, Masuda discloses “acquiring distance information on a distance up to an object imaged by an image sensor, acquiring pixel value information of an image corresponding to the object, and tracking the object that moves, based on the distance information and the pixel value information acquired. Then, according to the present disclosure, an image of the object that is moving is tracked based on the distance information and the pixel value information acquired. Thus, even if, for example, a plurality of objects has the same pixel value information of the color, luminance or the like, individual objects can be recognized based on the distance information and the desired object can be tracked and therefore, the moving object can be tracked with high precision.” (at para [009 and 010], Masuda).



Therefore, the Examiner has determined that Masuda more than fairly discloses the claimed elements as rejected above. 

Regarding Claim 2: Masuda discloses a determination unit that determines whether or not an operation on the operation unit by the object detected by the object detection unit has been performed (Refer to para [126-133]; “(Object Tracking and Focus Tracking) Object tracking and focus tracking processing in step S506 will be described with reference to FIG. 11. FIG. 11 is a flow chart showing object tracking and focus tracking processing. In step 901, if the local AF is selected as the AF region (Yes), the processing proceeds to step 902. On the other hand, if other than the local AF is selected as the AF region (No), the object tracking and focus tracking processing is not performed and the processing proceeds to step 507 in FIG. 7. In step 902, if the object to be auto-focused is in a through image (Yes), the processing proceeds to step 903. On the other hand, if the object to be auto-focused is not in a through image (No), the determination in step 902 is repeated until the object enters the through image. In step 903, if the AF point overlaps with the object (Yes), the processing proceeds to step 904. On the other hand, if the AF point does not overlap with the object (No), the 

Regarding Claim 4: Masuda discloses an operation detection method for detecting an object approaching an operation unit using a sensor (Refer to para [022 and 023]; “FIG. 11 is a flow chart showing object tracking and focus tracking processing. FIG. 12 is a diagram showing the object to be tracked.”) the method comprising : detecting a distance from the object to the sensor as a plurality of pixels (Refer to para [090]; “acquiring distance information on a distance up to an object imaged by an image sensor,”) specifying a first pixel corresponding to the distance that is the shortest among the plurality of pixels (Refer to para [090]; “In addition, an image of the moving object in focus can be captured by tracking focusing while predicting a movement amount of focusing from the current focusing position and the focusing position one frame before of the object.” And also para [092]; “The distance information acquisition unit 210 acquires distance information up to an object to be imaged. More specifically, the distance information acquisition unit 210 acquires distance information based on a phase difference detected by the AF pixel pair 120f of the image sensor 4. The distance information acquisition unit 210 also acquires distance information of an object positioned in different locations. That is, the distance information acquisition unit 210 acquires distance 

Masuda does not expressly disclose a first or second pixel. Instead, Masuda refers to a first and/or second pixel as “pixel value information.”

One of ordinary skill in the art already understands that “pixel value information” includes macroblocks or data by which the image processing calculations are being analyzed.

More specifically, Masuda discloses “acquiring distance information on a distance up to an object imaged by an image sensor, acquiring pixel value information of an image corresponding to the object, and tracking the object that moves, based on the distance information and the pixel value information acquired. Then, according to the present disclosure, an image of the object that is moving is tracked based on the distance information and the pixel value information acquired. Thus, even if, for example, a plurality of objects has the same pixel value information of the color, luminance or the like, individual objects can be recognized based on the distance information and the desired object can be tracked and therefore, the moving object can be tracked with high precision.” (at para [009 and 010], Masuda).

It is already well known and described in the object movement/object tracking field of endeavor that an “image sensor 4 is configured to be able to detect the focus based on the phase difference detection method by each of a plurality of AF areas Ef specified in a matrix shape on an imaging surface 101f. 

Therefore, the Examiner has determined that Masuda more than fairly discloses the claimed elements as rejected above. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 20140334683 A1) in combination with Holz (US 20190056791 A1).

Regarding Claim 3: Masuda discloses all the claimed elements as rejected above. Masuda does not expressly disclose a virtual environment for this image processing application as required at claim 3. 

Holz teaches “Sensory processing system 106 includes a number of components for generating an immersive purely virtual and/or augmented environment…” wherein the operation unit is displayed as a virtual image (Refer to para [124]; “a transparent, partially transparent, or semi-transparent user interface such as display 120 (embedded in a user computing device like a wearable goggle or a smartphone) that combines rendered 3D virtual imagery with a view of the real world, so that both are visible at the same time to a user. In some implementations, the rendered 3D virtual imagery can projected using holographic, laser, stereoscopic, autostereoscopic, or volumetric 3D displays.”).



The suggestion/motivation for combining the teachings of Masuda and Holz would have been in order to “create… by instantiation of a free-floating virtual modality in a real world physical space. In one implementation, computer-generated imagery, presented as free-floating virtual modality, can be rendered in front of a user as reflections using real-time rendering techniques such as orthographic or perspective projection, clipping, screen mapping, rasterizing and transformed into the field of view or current view space of a live camera embedded in a video projector, holographic projection system, smartphone, wearable goggle or other head mounted display (HMD), or heads up display (HUD). In some other implementations, transforming models into the current view space can be accomplished using sensor output from onboard sensors. For example, gyroscopes, magnetometers and other motion sensors can provide angular displacements, angular rates and magnetic readings with respect to a reference coordinate frame, and that data can be used by a real-time onboard rendering engine to generate 3D imagery. If the user physically moves a user computing device, resulting in a change of view of the embedded camera, the virtual modality and computer-generated imagery can be updated accordingly using the sensor data.” (at para [125]; Holz). 

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Masuda and Holz in order to obtain the specified claimed elements of Claim 3. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Related Application: 16/969,384 (US 20200401271 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665